                                                    Boca Raton            Melville                  San Diego
                                                    Chicago               Nashville                 San Francisco
                                                    Manhattan             Philadelphia              Washington, D.C.



Patrick Coughlin
patc@rgrdlaw.com



                                                    December 18, 2019

                                                                                                                          VIA ECF


The Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

           Re:       In re Aluminum Warehousing Antitrust Litigation,
                     No. 13-MD-2481-PAE (S.D.N.Y.)

Dear Judge Engelmayer:

       On behalf of the First Level Purchaser Plaintiffs (“FLPs”), I respectfully submit this letter,
pursuant to Rules 1.A. and 3.E. of Your Honor’s Individual Rules and Practices in Civil Cases.
FLPs are filing today a complete set of their Sur-Reply class briefing (including the redacted filings
approved of by Your Honor on December 17, 2019 (ECF No. 1190)) on the public docket.1

       We are also transmitting courtesy copies of the Corrected Sur-Reply Report of Christopher
L. Gilbert, Ph.D., dated December 16, 2019 (“Corrected Gilbert Report”) and the [Corrected] FLPs’
Response to Defendants’ Sur-Reply in Opposition to the FLPs’ Motion for Class Certification,
dated December 18, 2019 (“FLPs’ Corrected Response”). See Exhibits A and B, respectively. This
is meant to supersede FLPs’ Response to Defendants’ Sur-Reply in Opposition to the FLPs’ Motion
for Class Certification (ECF No. 1188), filed December 16, 2019; and the Sur-Reply Report of
Christopher L. Gilbert, Ph.D. (ECF No. 1178-1), filed December 5, 2019.

        The Corrected Gilbert Report fixes small computational errors and a date error, all of which
appear on page 7. See Exhibit C (redline comparing the original and corrected versions). These
corrections, do not change Dr. Gilbert’s ultimate conclusions. In addition, FLPs’ Corrected
Response fixes a small typographical error on page 6 (deleting the words “back in a”). See Exhibit



1
    The parties agreed that FLPs would withdraw the Declaration of Jorge Vazquez Serna (ECF No. 1178-2), dated
December 5, 2019 (“Vazquez Declaration”) and are not re-submitting it with today’s filings, but have not redacted or
added citations to paragraphs referring to the Vazquez Declaration in FLPs’ Sur-Reply brief as the parties agree it
would be more confusing than helpful to the Court.


4844-2693-2143.v1
    65 5 West Bro adw ay , Su i te 1 900   San Di ego, CA 921 01   Tel 61 9-2 31- 1 05 8   F ax 61 9- 231 -7 423   rgrd la w.com
December 18, 2019
Page 2


D (redline comparing the original and corrected versions). Defendants do not object to the
submission of these documents.

                                           Respectfully,

                                           s/ Patrick J. Coughlin

                                           PATRICK J. COUGHLIN

PJC:sll

cc:        All Counsel of Record via ECF




4844-2693-2143.v1
